Exhibit 10.1



CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
entered into on this 11th date of May, 2015 by and between Harsco Corporation
(hereinafter referred to as the "Company") and Verona Dorch ("Employee").


WHEREAS, Employee has been employed by the Company as the Chief Legal Officer,
Chief Compliance Officer and Corporate Secretary;


WHEREAS, Employee and the Company wish to end their employment relationship on
mutually agreeable terms, as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, and intending to be legally bound, the parties agree as
follows:


1.    Separation of Employment.


Employee’s employment with the Company terminated on March 10, 2015 (the
“Separation Date”), after which she will not report to work or accept any
assignment or task on behalf of the Company other than to perform the
obligations as expressly set forth herein. The Company shall pay Employee the
regular base pay to which Employee is entitled through the Separation Date
pursuant to regular payroll practices. In addition, the Company paid Employee
for any unused vacation time that Employee accrued through the Separation Date,
which gross amount equaled $4,872.41 and has been paid to Employee. The Company
also paid Employee the applicable short-term incentive earned pursuant to the
terms of the Company’s 2014 Annual Incentive Plan which amount equaled
$176,329.  These payments were subject to all applicable taxes and withholdings.


2.    Severance Payments to Employee. The Company will pay Employee severance in
the total gross amount of Three Hundred Eighty Thousand Dollars ($380,000) (the
"Severance Payment"). The Severance Payment will be paid in two equal
installments with the first installment payment ($190,000) being paid within
fifteen (15) business days following the Effective Date of this Agreement (as
defined below) and no later than the pay period following the 60th day after the
Employee’s Separation Date provided that Employee has signed this release of
claims, not revoked such release, and is in compliance with the other terms of
this Agreement. The second installment payment ($190,000) shall be paid four (4)
months after the first installment payment. These payments are subject to all
applicable taxes and withholdings. Employee agrees that the Company shall deduct
from the first installment payment the amount of $9,332.86 which amount
represents personal expenses that Employee owes to the Company. With the
exception of any taxes that the Company withholds from the amount described in
this paragraph, Employee remains responsible and liable for any and all taxes on
the amount paid to her (and/or her estate if applicable).






3.    Other Payments and Employee Benefits.


(a)     Group health, vision, and dental insurance, group term life insurance,
and accidental death and dismemberment insurance, short and long-term disability
coverage, flexible spending account, and 401(k) and/or pension plan
participation shall cease as of the Separation Date, in accordance with the
provisions of such plans.






--------------------------------------------------------------------------------

Exhibit 10.1

(b)    The Company shall pay Employee the gross amount of $150,000, less
applicable tax deductions and withholdings, representing payment for a 2015
annual incentive payment, payable within sixty (60) calendar days of the
Effective Date of this Agreement. The Company shall also pay Employee the gross
amount of $242,056.62, less applicable tax deductions and withholdings,
representing payment for unvested long term incentive payments, payable within
sixty (60) calendar days of the Effective Date of this Agreement.


(c)    After the Separation Date, Employee will become eligible to elect
continuation of health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended ("COBRA"), with information regarding
continuation rights provided in separate correspondence. If Employee elects to
enter into this Agreement and makes a timely election of COBRA, then the Company
agrees to pay the Employee’s health insurance premium for the Employee, her
spouse and covered dependents for the first twelve (12) months of such coverage
and/or reimburse Employee for any direct payment of premiums, within fifteen
(15) calendar days of submission of reasonable proof of payment. The Company's
obligation, pursuant to this section, to pay COBRA premiums on behalf of
Employee shall cease at such time that Employee secures comparable health
insurance coverage from another source, including coverage from the employer of
Employee's spouse. Employee agrees to promptly notify the Company upon obtaining
other health insurance coverage. In the event of Employee’s death prior to the
expiration of the twelve (12) month period following the Employee’s Separation
Date, the Company agrees to continue to pay the COBRA health insurance premiums
for the Employee’s spouse and covered dependents through the end of the twelve
(12) month period following Employee’s Separation Date.


(d)    Nothing in this Agreement shall affect any rights that Employee may have
under the Company's retirement plan. Employee may make appropriate election for
distribution or payment of benefits, if any, from these plans according to their
respective provisions. The Company agrees to pay employee the vested amount of
the Lost Company Match in Employee’s NQ RSIP Account in a cash lump sum within
fifteen (15) calendar days after the first business day of the seventh calendar
month following the calendar month in which Employee separated from service
(i.e., on or before October 15, 2015).


(e)    Employee may elect to convert any group life insurance coverage to an
individual program within thirty (30) days of the Separation Date at the rates
provided by the carrier, with conversion information provided in separate
correspondence; provided that, notwithstanding anything to the contrary herein,
in the event of such election, the Employee shall be solely responsible for all
premiums and costs associated with such coverage.


(f)    The Company will provide Employee the opportunity to participate in
outplacement assistance through a vendor selected by the Company, up to a
maximum cost of $7,500.00. Employee must commence utilizing this outplacement
service by June 30, 2015.


(g)    The Severance Payments and the payments set forth in Paragraph Nos. 3(b),
3(c), and 3(f) above shall be referred to collectively as the “Consideration
Payments” in this Agreement.


(h)    The Company agrees to lift any restrictions on the sale of Employee’s
stock held in her E-Trade and Computershare accounts and agrees that Employee
may sell such stock, if otherwise permissible under applicable law, within
fifteen (15) calendar days of the Effective Date of this Agreement. Employee
warrants that she is not in possession of material, non-public information
regarding the Company.


(i)    The Company will not take any action to contest employee's receipt of
unemployment compensation benefits in connection with the termination of
Employee's employment; provided, however, that it is mutually understood that
the Company shall respond truthfully to any inquiries from the state




--------------------------------------------------------------------------------

Exhibit 10.1

unemployment compensation authorities (i.e., the Company will indicate that
Employee was involuntarily terminated for business reasons and not for willful
misconduct) and unemployment compensation eligibility decisions are made by the
state unemployment compensation authorities.


(j)    No Other Payment. Employee acknowledges that the Company has no prior
legal obligation to provide the Consideration Payments or any part thereof, and
that such payments represent consideration to Employee for the terms of this
Agreement. Other than as expressly provided for herein, Employee shall receive
no compensation or benefit from the Company after the Effective Date of this
Agreement. In other words, Employee is not and shall not be entitled to any
payment or other benefits other than those described in this Agreement. Employee
also affirms that she has been paid and/or has received all compensation, wages,
bonuses, commissions, and/or benefits to which she may be entitled. Except as
set forth in this Agreement, Employee agrees that she is not entitled to any
additional payment or benefits from the Company, including, but not limited to
expense reimbursements, bonuses, commissions, attorneys’ fees, or any other
compensation.


(k)    The Company’s obligation to pay the Consideration Payments set forth
herein is subject to Employee’s performance of her obligations as set forth
herein.




4.    General Release and Waiver of Claims.


(a)    Employee Release. Employee, for Employee and for Employee's executors,
administrators, attorneys, personal representatives, successors, and assigns,
for and in consideration of promises made herein, does hereby irrevocably and
KNOWINGLY, VOLUNTARILY and unconditionally waive and release fully and forever
any claim, cause of action, loss, expense, or damage, known or unknown, of any
and every nature whatsoever against the Company and its past and present
parents, subsidiaries, divisions, related or affiliated entities, and all
officers, directors, agents, insurers, attorneys, employees, or trustees of any
or all of the aforesaid entities (hereinafter collectively referred to as
"Released Entities"), of whatever nature arising from any occurrence or
occurrences, from the beginning of time until the date of Employee's execution
of this Agreement, including without limitation any claims arising or in any way
resulting from or relating to Employee's employment with the Company or the
termination therefrom. It is understood that this release does not serve to
waive any claims that, pursuant to law, cannot be waived or subject to a release
of this kind, including claims for unemployment or workers' compensation
benefits. By signing this Agreement, Employee is not giving up: (i) any rights
or claims that arise after Employee signs this Agreement; (ii) any claim to
challenge the release under the ADEA; (iii) any rights to vested retirement
benefits; and (iv) any rights that cannot be waived by operation of law.


Without limitation of the foregoing, Employee specifically waives any claims
against all Released Entities arising under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Genetic
Information Nondiscrimination Act, the Fair Labor Standards Act, the Portal to
Portal Act, the Pennsylvania Human Relations Act, the Pennsylvania Minimum Wage
Act, the Pennsylvania Wage Payment and Collection Law, all as amended, or any
other federal, state, or local law or ordinance relating in any way to unlawful
discharge, discrimination, retaliation, wage payment, or fair employment
practices, or any claim under any statutory or common law theory.


Should Employee institute any claim released by this paragraph, or should any
other person institute such a claim on her behalf, Employee will reimburse the
Company or applicable party, as applicable, for any legal fees and expenses
incurred in defending such a claim. The intent of this paragraph is to capture
any




--------------------------------------------------------------------------------

Exhibit 10.1

and all claims that Employee has or may have against the Released Parties
arising from events occurring prior to the execution of this Agreement and
covered by the foregoing release of claims. Employee warrants and represents
that Employee has not, prior to signing this Agreement, filed any claim, charge,
or complaint with any court or government agency in any way relating to
Employee's employment with the Company, nor has Employee filed any claim,
charge, or complaint whatsoever against any of the Released Entities identified
above. While, this release does not prohibit Employee from disclosing the terms
of this Agreement and/or filing a charge with the EEOC, NLRB or any other
governmental entity related to the Employee’s employment or separation of
employment, Employee understands and acknowledges that the General Release and
Waiver of Claims set forth above will completely bar any recovery or relief
obtained on Employee's behalf, whether monetary or otherwise, with respect to
any of the claims that Employee has released against any and all of the Released
Entities.


(b)    No Existing Claims. Employee acknowledges and agrees that, to her
knowledge, she has not been subjected or exposed to unlawful treatment,
harassment or discrimination, or been denied any statutory or other legal
rights, by the Company during or in connection with her employment with the
Company. Employee further warrants that, in connection with her employment with
the Company, she has not engaged in any criminal conduct or other conduct in
violation of the applicable Rules of Professional Conduct.


(c)    Employee warrants and represents that Employee has not commenced or been
party to any action or proceeding in any court or agency against any of the
Released Entities with respect to any act, omission, transaction or occurrence
up to and including the Effective Date of this Agreement.


(d)    Company Release. The Company, on behalf of itself and its parents,
subsidiaries, divisions, related or affiliated entities successors and assigns,
for and in consideration of promises made herein, does hereby irrevocably and
KNOWINGLY, VOLUNTARILY and unconditionally waive and release fully and forever
any claim, cause of action, loss, expense, or damage, known or unknown, of any
and every nature whatsoever against Employee, of whatever nature arising from
any occurrence or occurrences, from the beginning of time until the date of the
Company’s execution of this Agreement, including without limitation any claims
arising or in any way resulting from or relating to Employee's employment with
the Company or the termination therefrom. It is understood that this release
does not serve to waive any claims that, pursuant to law, cannot be waived or
subject to a release of this kind. By signing this Agreement, the Company is not
giving up: (i) any rights or claims that arise after the Company signs this
Agreement; (ii) any claim to challenge the release under applicable law; (iii)
any rights that cannot be waived by operation of law, and (iv) any claims
related to criminal conduct by Employee.


Should the Company institute any claim released by this paragraph, the Company
will reimburse Employee for any legal fees and expenses incurred in defending
such a claim. The intent of this paragraph is to capture any and all claims that
the Company has or may have against Employee arising from events occurring prior
to the execution of this Agreement and covered by the foregoing release of
claims. The Company warrants and represents that it has not, prior to signing
this Agreement, filed any claim, charge, or complaint with any court or
government agency in any way relating to Employee's employment with the Company.
While this release does not prohibit the Company from disclosing the terms of
this Agreement and/or filing a charge with the EEOC, NLRB or any other
governmental entity related to the Employee’s employment or separation of
employment, the Company understands and acknowledges that the General Release
and Waiver of Claims set forth above will completely bar any recovery or relief
obtained on the Company’s behalf, whether monetary or otherwise, with respect to
any of the claims that the Company has released against Employee.






--------------------------------------------------------------------------------

Exhibit 10.1

(e)    The Company warrants and represents that it has not commenced or been
party to any action or proceeding in any court or agency against Employee with
respect to any act, omission, transaction or occurrence up to and including the
Effective Date of this Agreement.




5.    Inventions and Developments. Employee agrees that all ideas, inventions,
trade secrets, know how, documents, and data ("Developments") developed either
during, in connection with, or pursuant to Employee's employment with the
Company, shall become and/or remain the exclusive property of the Company.
Employee agrees to provide all reasonable assistance to the Company in
perfecting and maintaining the Company's rights to the Developments. The Company
shall have the right to use the Developments for any purpose without any
additional compensation to Employee. In addition to the foregoing obligations,
Employee understands and agrees that Employee also has obligations relating to
the Intellectual Property of the Company as set forth in the Confidentiality
Agreement dated July 18, 2006 (the “Confidentiality Agreement”), a copy of which
is attached hereto as Exhibit “A,” and that these obligations survive
termination of her employment.
    
6.    Non-Compete Obligations.    Employee reaffirms that she will comply with
all of her post-employment non-compete obligations as set forth in the
Non-Competition Agreement dated July 27, 2012 (the “Non-Competition Agreement”),
a copy of which is attached hereto as Exhibit “B”.


7.    Non-Disclosure of Information. During the course of Employee’s employment,
the Company provided Employee with trade secrets and/or confidential
information. Confidential information shall mean knowledge and information
acquired by Employee concerning the Company’s business plans, client/customer
prospects, client/customer lists, client/customer contacts, client/customer
data, proposals to clients/customers and potential clients/customers, marketing
plans, supplier and vendor lists and cost information, software and computer
programs, data processing systems and information contained therein, inventions,
product and other designs, technologies, price lists, profit margins, financial
statements, financial data, acquisition and divestiture plans, legal matters,
and any other trade secrets or confidential or proprietary information,
documents, reports, plans or data, of or about the Company which is not already
available to the public. Employee shall keep and maintain trade secret and
confidential information of the Company confidential and shall not, at any time,
either directly or indirectly, use any trade secret or confidential information
for Employee’s benefit or for the benefit of any person or entity, and shall not
divulge, disclose, reveal, or otherwise communicate any such trade secret or
confidential information to any person or entity in any manner whatsoever,
except as required by law. In addition to the foregoing obligations, Employee
understands and agrees that Employee also has confidentiality, nonuse,
nondisclosure, non-solicitation and other obligations to the Company as set
forth in the Confidentiality Agreement and that these obligations survive
termination of her employment. Furthermore, Employee acknowledges that she has
certain confidentiality obligations to the Company as set forth in applicable
rules of professional conduct and that she will also comply with such ethical
obligations.


8.    Confidentiality and Communications.


(a)    Employee Confidentiality Obligation. Employee agrees to keep the terms of
this Agreement completely confidential, subject to the terms of Paragraph 4
above. Employee may disclose any information concerning the Agreement to
Employee’s attorneys, spouse, tax accountants, financial advisors, or as
required by law, provided that, if Employee makes a disclosure to any such
person and such person makes a disclosure that, if made by Employee, would
breach this paragraph, such disclosure will be considered to be a breach of this
paragraph.






--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Company Confidentiality Obligation. The Company agrees to keep the terms
of this Agreement completely confidential, subject to the terms of Paragraph 4
above. The Company may disclose any information concerning the Agreement to its
Board of Directors, attorneys, accountants, financial advisors, auditors, other
employees within the Company with a need to know the terms in order to implement
such terms, any legally mandated disclosures (i.e., SEC, NYSE, etc.), or as
required by law, provided that, if a member of the Board of Directors or an
employee or representative of the Company makes a disclosure to another employee
of the Company that would breach this paragraph, such disclosure will be
considered to be a breach of this paragraph.


(c)    Employee Non-Disparagement. Employee agrees to refrain from any
publication, oral or written, of a defamatory, disparaging, or otherwise
derogatory nature pertaining to the Company, its products and services, and its
employees or customers.


(d)    Company Non-Disparagement. The Company shall instruct and cause its
current Executive Leadership Team, the current Board of Directors, and the Human
Resources management level employees authorized to provide information about
Employee to prospective employers to refrain from any publication, oral or
written, of a defamatory, disparaging, or otherwise derogatory nature pertaining
to Employee.


(e)    Reference. The Company agrees to issue a letter of reference in the form
attached hereto as Exhibit “C.” Employee shall refer all requests for references
by prospective employers to David Everitt, current Board Chair of the Company.
Mr. Everitt shall provide an oral reference substantially similar to the content
of the letter of reference attached as Exhibit “C.” In the event a human
resources representative is contacted by a prospective employer of Employee,
such person shall confirm dates of employment and last position held by
Employee.


9.    Return of Property. Prior to receiving any Severance Payment noted in this
agreement, Employee must immediately return all Company property including, but
not limited to any equipment, keys, badges, cell phone, computers or electronic
devices, files (electronic, paper or other media), records, or information
relating to the Company including, but not limited to, fulfilling Employee’s
obligation to return Company documents and other information as more fully
required in Paragraph 2 of the Confidentiality Agreement. The Company has
returned all personal property of Employee which it has identified as of the
execution of this Agreement, all of which has been identified in the inventory
list attached hereto as Exhibit “D.”


10.    Non-Solicitation. In consideration of the Consideration Payments,
Employee agrees that for a period of one year after the Separation Date
(“Restricted Period”), Employee will not participate in recruiting or hiring any
individual who is employed by the Company; and Employee will not engage in any
discussions or communications with any such employee regarding potential
employment or business opportunities; and Employee will not communicate to any
other business, person, or entity about the suitability for employment of any
individual who is employed by the Company. The foregoing non-solicitation
obligations are in addition to the non-solicitation obligations set forth in the
Confidentiality Agreement.


11.    Cooperation. For a reasonable period of four (4) months following the
Separation Date, Employee will provide reasonable assistance and information
necessary to the transition of Employee's job responsibilities. This duty to
cooperate includes assistance and cooperation with the Company in locating
information or data, providing other known information, assisting in legal
matters relating to the Company about which Employee may have information, and
transitioning business and legal relationships. Employee agrees to be reasonably
available by phone and/or in person at the Company's request for such purposes.
This duty to cooperate also includes assistance and cooperation with the Company
and/or other persons




--------------------------------------------------------------------------------

Exhibit 10.1

engaged by the Company in the investigation, prosecution, and/or defense of any
threatened or asserted litigation or investigations initiated by, or involving
the Company or any person or entity affiliated with it. This agreement to
cooperate also includes, but is not limited to, preparing for and truthfully
testifying in connection with any such investigation or proceeding. Employee
understands that Employee was employed as a representative of the Company, and
Employee will not assist any person or entity in any matter adverse to the
Company without first providing written notice to the Company’s General Counsel
unless otherwise prohibited by law.
        
12.    Equity Awards. All of Employee’s equity compensation awards granted to
her by the Company that remain outstanding and unvested as of the Separation
Date shall be terminated effective as of the Separation Date and be forfeited
without consideration other than as specified in this Agreement including, but
not limited to the, unvested stock appreciation rights, unvested restricted
stock units and unvested performance share units.


13.    No Representations or Admissions. Neither the Company nor Employee admit
any wrongdoing or liability of any sort and have made no representation as to
any wrongdoing or liability of any sort, and this Agreement is executed to bring
an amicable conclusion to the employment relationship.


14.    Entire Agreement. Employee agrees and acknowledges that no representation
of fact or opinion has been made to induce Employee to enter into this Agreement
or the General Release and Waiver of Claims contained herein, other than the
terms of this Agreement itself. This Agreement constitutes the entire and
exclusive agreement between the parties hereto with respect to the terms
associated with Employee's termination of employment and with respect to the
rights and obligations of the parties going forward. This Agreement shall
supersede all previous or contemporaneous negotiations, agreements, commitments,
statements, and writings between the parties other than the Non-Competition and
Confidentiality Agreements. Notwithstanding the foregoing, the obligations in
Paragraphs 5-10 above of this Agreement shall be in addition to any other
contractual or legal obligations of Employee including, but not limited to, such
obligations as are set forth in separate agreements between Employee and the
Company.


15.    Severability. In the event that any provision of this Agreement shall be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect. If the release of claims language set forth in
Paragraph 4 is found by a court of competent jurisdiction to be unenforceable,
the parties agree that the court shall enforce the scope of the release to the
maximum extent permitted by law to cure the defect, and Employee shall comply
with such reformed obligations without entitlement to any additional monies,
benefits and/or compensation.     


16.    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. Any
action, by either party, at law or in equity to enforce this Agreement or seek a
remedy for any breach shall be brought in the Court of Common Pleas of
Cumberland County Pennsylvania or the United States District Court for the
Middle District of Pennsylvania, if jurisdiction requirements are otherwise met.
The prevailing party in any such action will be entitled to recover its
attorneys' fees and costs.


17.    Successors and Assigns. This Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
successors, and assigns.


18.    Acknowledgment. This Agreement contains a release of Employee’s claims
against the Company and Released Entities as well as a release of the Company’s
claims against Employee. Employee and the Company have been advised to consult
with an attorney as to whether to sign this Agreement and each have consulted
with an attorney of their choice. Employee has been given twenty-one (21)
calendar




--------------------------------------------------------------------------------

Exhibit 10.1

days (“Consideration Period”) to consider this Agreement before signing it and
returning it to Tracey McKenzie, Chief Human Resource Officer, 350 Poplar Church
Road, Camp Hill, PA 17011. In the event Employee executes and returns this
Agreement prior to the end of the Consideration Period, Employee acknowledges
that her decision to do so was voluntary and that she had the opportunity to
consider this Agreement for the entire Consideration Period. The parties agree
that this Agreement will not become effective until seven (7) calendar days
after the execution of this Agreement and that Employee may, within seven (7)
calendar days after the execution of this Agreement, revoke this Agreement in
its entirety by written notice to the Company sent to Tracey McKenzie at the
above address. If written notice is not received by the end of the 7-day period,
this Agreement will become effective and enforceable at that time (“Effective
Date”).


The parties represent and agree that each has fully read and understands the
meaning of this Agreement and is voluntarily entering into this Agreement with
the intention of giving up all claims against the other party as stated herein
and for matters that arose up to and including the date the parties signed
below. The parties acknowledge that they are not in entering into this Agreement
relying on any representations by the other party concerning the meaning of any
aspect of this Agreement.




Harsco Corporation


By:      /s/ Tracey McKenzie
    Name:    Tracey McKenzie
Title:     Chief Human Resource Officer
Date:     May 11, 2015         Verona Dorch


Signature: /s/ Verona Dorch
Date:     May 11, 2015                         


